Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Abstract Objection
	The Abstract is objected to because it contains more than 150 words. Appropriate correction is required.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Erik Preston on 02/11/2021.
The application has been amended as follows:
In the claim:
1.	Cancel claim 9.
2.	Cancel claim 10.
3.	Cancel claim 11.

Allowable Subject Matter
Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “the method comprising a step of generating a V-l curve by applying a positive and negative symmetrical triangular wave voltage to one of a pair of electrodes of the at 
Dependent claims 2-5 and 7-8 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 6, prior art of record or most closely prior art fails to disclose, “the method comprising a step of generating a V-l curve for a group of two or more liquid crystal capacitors adjacent to each other out of the plurality of liquid crystal capacitors by applying positive and negative symmetrical triangular wave voltages to all of one of electrodes of the two or more liquid crystal capacitors of the group and measuring a current flowing through the other of the electrodes; a step of measuring, in the V-l curve, a voltage Vmax having a maximum absolute value where a current value reaches a positive maximum value or minimum value, and a voltage Vmin having a maximum absolute value where a current value reaches a negative minimum value or maximum value; and a step of measuring one-half of a sum of the voltage Vmax and the voltage Vmin as the residual DC voltage”. These features reflect the application’s invention and are not taught by the pertinent prior arts Nakazawa (US 20180337446), Niikura (US 20150255029) and Lee (US 20020153920). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Nakazawa, Niikura and Lee to include features of claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845